Citation Nr: 1821536	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-17 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date of January 16, 2009, for the grant of service connection for migraines. 


REPRESENTATION

Veteran represented by:	Thomas Andrews, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from June 1979 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In July 2016, the Board denied the Veteran's claim.  The Veteran timely appealed and, in October 2017, the United States Court of Appeals for Veterans Claims (Court) remanded the claim to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's claim for migraines arises from the Veteran's January 2009 claim of entitlement to service connection for traumatic brain injury (TBI) and residuals of TBI.  


CONCLUSION OF LAW

The criteria for an effective date of January 16, 2009, but no earlier, for the grant of service connection for migraines have been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is entitled to an earlier effective for the grant of service connection for migraines, as a residual of TBI.  

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i). 

In general, "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34 (1998).  In determining the effective date of award, the Board is required to look to all communications in the file that may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In 2009, the Veteran claimed entitlement to service connection for injuries sustained in a motor vehicle accident during his active duty service.  In May 2015, the Veteran claimed entitlement to service connection specifically for migraines; a non-compensable rating for service-connected migraines was granted in a September 2015 rating decision and the RO assigned an effective date of May 28, 2015.  In February 2016, the RO increased the Veteran's rating for migraines to 50 percent effective May 28, 2015; the Veteran timely appealed the effective date of this claim, which was denied by the Board and subsequently appealed to the Court.  In September 2016, the RO granted service connection for TBI with an effective date of January 16, 2009.  

In October 2017, the Court remanded the issue to the Board.  Specifically, the Court stated that the Board erred by failing to sympathetically construe the Veteran's claim for entitlement to service-connection for TBI, to include migraines as a residual of TBI.  

After reviewing all the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the effective date of January 16, 2009, for the Veteran's claim for entitlement to service-connection for migraines is appropriate.  Sympathetically construed, the Veteran's January 2009 claim included the residuals of TBI, to include migraines. 


ORDER

An effective date of January 16, 2009, and no earlier, for entitlement to service connection for migraines is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


